UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2013 Date of reporting period:	March 31, 2013 Item 1. Schedule of Investments: Putnam International Value Fund The fund's portfolio 3/31/13 (Unaudited) COMMON STOCKS (95.8%) (a) Shares Value Aerospace and defense (0.4%) Safran SA (France) 19,852 $885,439 Air freight and logistics (1.3%) Deutsche Post AG (Germany) 118,920 2,740,068 Airlines (1.3%) Deutsche Lufthansa AG (Germany) 69,786 1,362,851 Japan Airlines Co., Ltd. (Japan) (NON) 28,900 1,341,616 Auto components (0.9%) Valeo SA (France) 33,028 1,787,255 Automobiles (3.7%) Daimler AG (Registered Shares) (Germany) 25,346 1,379,029 Nissan Motor Co., Ltd. (Japan) 495,200 4,760,780 Toyota Motor Corp. (Japan) 29,600 1,528,188 Beverages (0.8%) Cola-Cola Amatil, Ltd. (Australia) 104,842 1,594,214 Capital markets (1.5%) Deutsche Bank AG (Germany) 31,701 1,235,942 UBS AG (Switzerland) 115,359 1,768,117 Chemicals (4.0%) Arkema (France) 17,463 1,588,661 BASF SE (Germany) 57,482 5,034,046 Nitto Denko Corp. (Japan) 25,700 1,520,678 Commercial banks (12.4%) Australia & New Zealand Banking Group, Ltd. (Australia) 152,095 4,535,286 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 133,672 1,158,824 Bank of Ireland (Ireland) (NON) 5,711,199 1,127,419 Bank of Yokohama, Ltd. (The) (Japan) 143,000 827,907 Barclays PLC (United Kingdom) 786,523 3,479,482 HSBC Holdings, PLC (United Kingdom) 536,769 5,729,543 Lloyds Banking Group PLC (United Kingdom) (NON) 1,132,195 837,621 Sberbank of Russia ADR (Russia) 166,000 2,128,120 Sumitomo Mitsui Financial Group, Inc. (Japan) 105,600 4,234,769 UniCredit SpA (Italy) (NON) 287,199 1,225,927 Construction and engineering (1.3%) Daelim Industrial Co., Ltd. (South Korea) 4,869 401,301 Vinci SA (France) 49,043 2,209,419 Construction materials (0.4%) China Shanshui Cement Group, Ltd. (China) 1,428,000 824,082 Consumer finance (0.5%) Samsung Card Co., Ltd. (South Korea) 28,930 1,028,385 Diversified financial services (3.6%) ING Groep NV GDR (Netherlands) (NON) 430,833 3,057,884 ORIX Corp. (Japan) 341,700 4,323,203 Diversified telecommunication services (4.0%) BCE, Inc. (Canada) 53,293 2,489,822 Jazztel PLC (Spain) (NON) 171,500 1,305,833 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 22,300 972,449 TDC A/S (Denmark) 154,243 1,185,118 Telecom Italia SpA (Italy) 1,242,816 877,801 Ziggo NV (Netherlands) 38,374 1,349,521 Electric utilities (1.0%) Cia Energetica de Minas Gerais ADR (Brazil) 54,100 641,085 Energias de Portugal (EDP) SA (Portugal) 478,620 1,473,674 Electrical equipment (1.0%) LS Corp. (South Korea) 6,334 502,120 Mitsubishi Electric Corp. (Japan) 188,000 1,511,829 Food and staples retail (0.9%) Lawson, Inc. (Japan) 15,700 1,209,168 WM Morrison Supermarkets PLC (United Kingdom) 147,320 618,261 Food products (1.6%) Ajinomoto Co., Inc. (Japan) 64,000 962,023 Golden Agri-Resources, Ltd. (Singapore) 1,315,000 616,275 Kerry Group PLC Class A (Ireland) 29,146 1,736,718 Gas utilities (0.9%) Tokyo Gas Co., Ltd. (Japan) 332,000 1,812,801 Hotels, restaurants, and leisure (1.5%) SJM Holdings, Ltd. (Hong Kong) 412,000 1,031,468 TUI Travel PLC (United Kingdom) 407,946 2,018,243 Independent power producers and energy traders (1.1%) Electric Power Development Co., Ltd. (Japan) 84,600 2,226,103 Industrial conglomerates (1.5%) Siemens AG (Germany) 29,140 3,138,784 Insurance (9.5%) ACE, Ltd. 39,886 3,548,657 Admiral Group PLC (United Kingdom) 20,974 424,494 AIA Group, Ltd. (Hong Kong) 191,600 839,814 Allianz SE (Germany) 41,731 5,667,573 AXA SA (France) 114,615 1,970,188 Intact Financial Corp. (Canada) 25,000 1,531,968 Prudential PLC (United Kingdom) 193,120 3,125,095 SCOR SE (France) 54,046 1,551,848 Tokio Marine Holdings, Inc. (Japan) 29,600 833,271 IT Services (0.8%) Amadeus IT Holding SA Class A (Spain) 63,826 1,724,260 Machinery (0.4%) Metso Corp. OYJ (Finland) 18,069 768,739 Media (1.8%) Kabel Deutschland Holding AG (Germany) 11,739 1,083,130 WPP PLC (United Kingdom) 167,833 2,675,095 Metals and mining (1.6%) Fortescue Metals Group, Ltd. (Australia) 251,465 1,041,429 Newcrest Mining, Ltd. (Australia) 27,135 567,049 Xstrata PLC (United Kingdom) 102,478 1,662,985 Multi-utilities (1.4%) Centrica PLC (United Kingdom) 521,080 2,911,283 Oil, gas, and consumable fuels (9.3%) Canadian Natural Resources, Ltd. (Canada) 82,800 2,654,719 ENI SpA (Italy) 176,431 3,964,554 Origin Energy, Ltd. (Australia) 107,159 1,486,565 Royal Dutch Shell PLC Class A (United Kingdom) 288,285 9,308,670 Suncor Energy, Inc. (Canada) 53,300 1,597,137 Pharmaceuticals (9.7%) Astellas Pharma, Inc. (Japan) 48,900 2,628,502 AstraZeneca PLC (United Kingdom) 37,182 1,864,091 Bayer AG (Germany) 42,900 4,425,158 GlaxoSmithKline PLC (United Kingdom) 80,437 1,880,354 Sanofi (France) 73,753 7,494,212 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 39,100 1,551,488 Real estate investment trusts (REITs) (3.0%) British Land Company PLC (United Kingdom) (R) 289,183 2,388,133 Dexus Property Group (Australia) (R) 1,297,177 1,412,369 Shopping Centres Australasia Property Group (Australia) (NON) (R) 940,742 1,622,184 Westfield Retail Trust (Australia) (R) 222,295 700,281 Real estate management and development (2.0%) Hongkong Land Holdings, Ltd. (Hong Kong) 200,000 1,483,560 Mitsubishi Estate Co., Ltd. (Japan) 97,000 2,675,009 Semiconductors and semiconductor equipment (2.0%) NXP Semiconductor NV (NON) 20,400 617,304 Samsung Electronics Co., Ltd. (South Korea) 1,501 2,060,064 SK Hynix, Inc. (South Korea) (NON) 51,700 1,335,947 Software (0.7%) Nintendo Co., Ltd. (Japan) 12,400 1,331,747 Tobacco (2.6%) Imperial Tobacco Group PLC (United Kingdom) 15,590 544,592 Japan Tobacco, Inc. (Japan) 90,200 2,874,595 Philip Morris International, Inc. 19,700 1,826,387 Trading companies and distributors (2.3%) ITOCHU Corp. (Japan) 95,500 1,147,400 Mitsui & Co., Ltd. (Japan) 247,400 3,450,748 Wireless telecommunication services (3.1%) NTT DoCoMo, Inc. (Japan) 414 624,947 Vodafone Group PLC (United Kingdom) 1,986,080 5,631,119 Total common stocks (cost $172,339,724) SHORT-TERM INVESTMENTS (4.5%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.08% (AFF) 7,153,384 $7,153,384 SSgA Prime Money Market Fund 0.02% (P) 580,000 580,000 U.S. Treasury Bills with effective yields ranging from 0.13% to 0.14%, March 6, 2014 $95,000 94,878 U.S. Treasury Bills with effective yields ranging from 0.14% to 0.15%, February 6, 2014 150,000 149,808 U.S. Treasury Bills with an effective yield of 0.13%, January 9, 2014 (SEGSF) 1,082,000 1,080,877 U.S. Treasury Bills with an effective yield of 0.12%, December 12, 2013 210,000 209,818 Total short-term investments (cost $9,268,765) TOTAL INVESTMENTS Total investments (cost $181,608,489) (b) FORWARD CURRENCY CONTRACTS at 3/31/13 (aggregate face value $136,453,216) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/17/13 $8,631,057 $8,597,599 $33,458 Swedish Krona Buy 6/19/13 4,355,999 4,388,106 (32,107) Barclays Bank PLC Australian Dollar Sell 4/17/13 1,862,127 1,855,091 (7,036) British Pound Sell 6/19/13 636,243 628,706 (7,537) Canadian Dollar Sell 4/17/13 2,086,112 2,119,646 33,534 Euro Sell 6/19/13 329,233 333,849 4,616 Hong Kong Dollar Buy 5/15/13 1,893,537 1,896,145 (2,608) Japanese Yen Sell 5/15/13 1,751,870 1,783,497 31,627 Norwegian Krone Buy 6/19/13 2,318,853 2,344,772 (25,919) Singapore Dollar Buy 5/15/13 1,481,759 1,485,566 (3,807) Swedish Krona Buy 6/19/13 579,456 584,468 (5,012) Swiss Franc Buy 6/19/13 3,081,629 3,097,536 (15,907) Citibank, N.A. Australian Dollar Buy 4/17/13 92,878 92,519 359 British Pound Buy 6/19/13 2,727,385 2,694,879 32,506 Canadian Dollar Buy 4/17/13 68,294 69,385 (1,091) Danish Krone Sell 6/19/13 146,747 148,956 2,209 Euro Sell 6/19/13 1,274,737 1,292,502 17,765 Singapore Dollar Buy 5/15/13 1,748,648 1,751,879 (3,231) Credit Suisse International Australian Dollar Sell 4/17/13 3,535,482 3,521,505 (13,977) British Pound Sell 6/19/13 2,918,456 2,883,787 (34,669) Canadian Dollar Sell 4/17/13 1,258,910 1,279,492 20,582 Euro Buy 6/19/13 3,127,011 3,170,700 (43,689) Japanese Yen Buy 5/15/13 5,300,612 5,370,898 (70,286) Norwegian Krone Buy 6/19/13 2,317,129 2,342,430 (25,301) Swedish Krona Buy 6/19/13 3,392,394 3,420,705 (28,311) Swiss Franc Buy 6/19/13 2,726,280 2,740,517 (14,237) Deutsche Bank AG British Pound Sell 6/19/13 622,422 614,987 (7,435) Canadian Dollar Sell 4/17/13 912,914 927,793 14,879 Euro Buy 6/19/13 4,877,450 4,946,166 (68,716) Goldman Sachs International Australian Dollar Buy 4/17/13 1,577,878 1,571,716 6,162 Japanese Yen Buy 5/15/13 4,634,673 4,719,187 (84,514) HSBC Bank USA, National Association Australian Dollar Buy 4/17/13 1,355,097 1,350,052 5,045 British Pound Buy 6/19/13 1,775,071 1,753,482 21,589 Euro Sell 6/19/13 2,183,303 2,211,998 28,695 Norwegian Krone Sell 6/19/13 599,506 605,911 6,405 JPMorgan Chase Bank N.A. Australian Dollar Sell 4/17/13 447,123 445,398 (1,725) British Pound Buy 6/19/13 6,407,996 6,331,960 76,036 Canadian Dollar Sell 4/17/13 2,259,504 2,296,077 36,573 Euro Sell 6/19/13 1,167,002 1,183,366 16,364 Japanese Yen Buy 5/15/13 1,919,399 1,954,685 (35,286) Norwegian Krone Sell 6/19/13 309,099 312,459 3,360 Swedish Krona Sell 6/19/13 2,181,102 2,199,033 17,931 Swiss Franc Buy 6/19/13 2,749,267 2,763,434 (14,167) Royal Bank of Scotland PLC (The) Australian Dollar Sell 4/17/13 364,542 368,906 4,364 Japanese Yen Buy 5/15/13 1,983,872 2,044,778 (60,906) State Street Bank and Trust Co. Australian Dollar Buy 4/17/13 2,354,908 2,345,779 9,129 Euro Sell 6/19/13 3,108,799 3,151,434 42,635 Israeli Shekel Sell 4/17/13 51,739 50,812 (927) Swedish Krona Buy 6/19/13 80,280 80,925 (645) UBS AG Australian Dollar Sell 4/17/13 3,415,147 3,401,416 (13,731) British Pound Sell 6/19/13 1,794,209 1,772,558 (21,651) Canadian Dollar Sell 4/17/13 218,560 241,341 22,781 Euro Sell 6/19/13 3,493,311 3,541,409 48,098 Norwegian Krone Sell 6/19/13 889,606 899,369 9,763 Swiss Franc Buy 6/19/13 509,510 512,055 (2,545) WestPac Banking Corp. Australian Dollar Buy 4/17/13 2,427,296 2,417,805 9,491 British Pound Sell 6/19/13 5,109,538 5,048,337 (61,201) Canadian Dollar Sell 4/17/13 1,148,597 1,167,136 18,539 Euro Buy 6/19/13 2,421,218 2,455,879 (34,661) Japanese Yen Sell 5/15/13 10,659,180 10,870,438 211,258 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2012 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $204,329,822. (b) The aggregate identified cost on a tax basis is $183,898,701, resulting in gross unrealized appreciation and depreciation of $30,882,766 and $9,668,836, respectively, or net unrealized appreciation of $21,213,930. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $1,211,240 $43,199,246 $44,410,486 $3,319 $— Putnam Short Term Investment Fund * — 11,579,491 4,426,107 629 7,153,384 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $1,592,271 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 22.1% Japan 20.9 Germany 12.8 France 8.5 United States 7.2 Australia 6.3 Canada 4.0 Italy 3.0 South Korea 2.6 Netherlands 2.2 Spain 2.0 Hong Kong 1.6 Ireland 1.4 Russia 1.0 Switzerland 0.9 Israel 0.8 Portugal 0.7 Denmark 0.6 Other 1.4 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $406,054 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $329,703. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $10,470,940 $5,792,248 $— Consumer staples 4,725,958 7,256,275 — Energy 17,525,080 1,486,565 — Financials 43,813,127 22,659,746 — Health care 17,215,303 2,628,502 — Industrials $11,105,300 $8,355,014 — Information technology 2,341,564 4,727,758 — Materials 8,285,692 3,953,238 — Telecommunication services 12,839,214 1,597,396 — Utilities 5,026,042 4,038,904 — Total common stocks — Short-term investments $7,733,384 $1,535,381 $— Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $42,918 $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $785,753 $742,835 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $192,600,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 24, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 24, 2013
